                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CHRISTOPHER GOODVINE,
                                                                  ORDER
        Plaintiff,
 v.                                                               18-cv-259-wmc

 SHERIFF RICHARDS, ET AL.,

        Defendants.


       Plaintiff Christopher Goodvine contends that Columbia County Jail staff violated

his constitutional rights during an altercation that took place on October 22, 2015. On

October 23, 2018, the court granted Goodvine leave to proceed on (1) Eighth, First and

Fourteenth Amendment claims against defendants Stuewer and Hatton; (2) Eighth and

First Amendment claims against defendant Bursaw; and (3) Wisconsin battery claims

against Stuewer, Bursaw and Hatton.

       On August 29, 2019, defendants filed a motion to dismiss Goodvine’s complaint

pursuant to Federal Rule of Civil Procedure 37, for Goodvine’s failure to: (1) respond to

the court’s order on his motion to compel, (2) respond to their communications, (3) appear

for a properly noticed deposition, and (4) update them and the court as to his new address.

(Dkt. #55.) The court set September 9, 2019, as plaintiff’s deadline to respond to that

motion. That deadline has passed, and Goodvine has not responded or contacted the court

seeking an extension of that deadline. The court is inclined to grant defendants’ motion

under Federal Rule of Civil Procedure 37, but the court will give Goodvine one more

opportunity to respond substantively to defendants’ motion. Goodvine now has until
October 3, 2019, to file an opposition to defendants’ motion to dismiss. His failure to

meet this deadline will cause the court to grant defendants’ motion as unopposed and

dismiss this lawsuit with prejudice under Federal Rule of Civil Procedure 37.




                                         ORDER

      IT IS ORDERED that plaintiff Christopher Goodvine may have until October 3,

2019, to file a response to defendants’ motion for summary judgment. If Goodvine does

not respond by that date, the court will grant defendants’ motion to dismiss and

dismiss this case with prejudice under Federal Rule of Civil Procedure 37.

      Dated this 19th day of September, 2019.

                                         BY THE COURT:

                                         /s/

                                         WILLIAM M. CONLEY
                                         District Judge




                                               2
